Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Patrick G. Murray (Reg. No. 69,188) on 2/12/21.
The application has been amended as follow:
In the claims:
Claim(s) 1, 12, 14, 16 & 18 are amended as following:
1. (Currently amended) A method comprising: initiating a first application in a first one of a plurality of distributed processing nodes, 
wherein the plurality of distributed processing nodes comprise a plurality of clusters associated with respective data zones, each of the clusters being configured to perform processing operations utilizing local data resources locally accessible within its corresponding data zone; 
determining a plurality of data resources to be utilized by at least a portion of the first application, the plurality of data resources comprising at least one data resource that is not locally accessible within a first data zone associated with the first distributed processing node; 

accessing a distributed catalog service to identify at least a subset of the plurality of beacon entities to be contacted in conjunction with execution of at least a portion of the first application; 
for each of at least [[a]] the subset of the identified beacon entities, initiating an additional application in an additional one of the plurality of distributed processing nodes, wherein each of the beacon entities is configured to perform processing operations associated with at least one of the first and one or more additional applications utilizing data resources locally accessible within a corresponding data zone; 
aggregating first and one or more additional processing results from the first and one or more additional processing nodes, wherein the aggregated processing results at least partially conceal identifying information of the first and one or more additional processing nodes providing the first and one or more additional processing results; and 
providing the aggregated processing results to a client; 
wherein the distributed catalog service is configured to store metadata characterizing the beacon entities; 
wherein the beacon entities are configured for organization, based at least in part on the stored metadata characterizing the beacon entities, into a plurality of virtual beacon networks for use in processing respective different types of beacon queries; and 2EMC-15-0262.22 
wherein the method is implemented by at least one processing device comprising a processor coupled to a memory.
5. (Canceled)
7. (Canceled)
12. (Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device: 
to initiate a first application in a first one of a plurality of distributed processing nodes, wherein the plurality of distributed processing nodes comprise a plurality of clusters associated with respective data zones, each of the clusters being configured to perform processing operations utilizing local data resources locally accessible within its corresponding data zone; 
to determine a plurality of data resources to be utilized by at least a portion of the first application, the plurality of data resources comprising at least one data resource that is not locally accessible within a first data zone associated with the first distributed processing node; 
responsive to initiation of the first application, to identify a plurality of beacon entities to be contacted to determine additional ones of the plurality of distributed processing nodes having associated data zones which include the at least one data 
to access a distributed catalog service to identify at least a subset of the plurality of beacon entities to be contacted in conjunction with execution of at least a portion of the first application; 4EMC-15-0262.22 
for each of at least [[a]] the subset of the identified beacon entities, to initiate an additional application in an additional one of the plurality of distributed processing nodes, wherein each of the beacon entities is configured to perform processing operations associated with at least one of the first and one or more additional applications utilizing data resources locally accessible within a corresponding data zone; 
to aggregate first and one or more additional processing results from the first and one or more additional processing nodes, wherein the aggregated processing results at least partially conceal identifying information of the first and one or more additional processing nodes providing the first and one or more additional processing results; and 
to provide the aggregated processing results to a client; 
wherein the distributed catalog service is configured to store metadata characterizing the beacon entities; and 
wherein the beacon entities are configured for organization, based at least in part on the stored metadata characterizing the beacon entities, into a plurality of virtual beacon networks for use in processing respective different types of beacon queries.  
13. (Canceled)

15. (Canceled)  
16. (Currently amended) An apparatus comprising: 
at least one processing device having a processor coupled to a memory; 
wherein said at least one processing device is configured: 
to initiate a first application in a first one of a plurality of distributed processing nodes, wherein the plurality of distributed processing nodes comprise a plurality of clusters 5EMC-15-0262.22 associated with respective data zones, each of the clusters being configured to perform processing operations utilizing local data resources locally accessible within its corresponding data zone; 
to determine a plurality of data resources to be utilized by at least a portion of the first application, the plurality of data resources comprising at least one data resource that is not locally accessible within a first data zone associated with the first distributed processing node; 
responsive to initiation of the first application, to identify a plurality of beacon entities to be contacted to determine additional ones of the plurality of distributed processing nodes having associated data zones which include the at least one data resource not locally accessible within the first data zone associated with the first distributed processing node; 
to access a distributed catalog service to identify at least a subset of the plurality of beacon entities to be contacted in conjunction with execution of at least a portion of the first application; 
for each of at least [[a]] the subset of the identified beacon entities, to initiate an additional application in an additional one of the plurality of distributed processing nodes, wherein each of the beacon entities is configured to perform processing operations associated with at least one of the first and one or more additional applications utilizing data resources locally accessible within a corresponding data zone; 
to aggregate first and one or more additional processing results from the first and one or more additional processing nodes, wherein the aggregated processing results at least partially conceal identifying information of the first and one or more additional processing nodes providing the first and one or more additional processing results; and 
to provide the aggregated processing results to a client, wherein the distributed catalog service is configured to store metadata characterizing the beacon entities; and 
wherein the beacon entities are configured for organization, based at least in part on the stored metadata characterizing the beacon entities, into a plurality of virtual beacon networks for use in processing respective different types of beacon queries.  
17. (Canceled) 6EMC-15-0262.22  
18. (Currently amended) The apparatus of claim [[17]] 16 wherein the distributed catalog service is distributed over the plurality of processing nodes with each such processing node having visibility of a corresponding distinct portion of the distributed catalog based on its locally accessible data resources.  

21. (New) The computer program product of claim 12 wherein the plurality of beacon entities comprise respective participants in a beacon network.  
22. (New) The computer program product of claim 12 wherein the plurality of beacon entities comprise respective geographically-distributed regional data centers each configured to perform analytics processing utilizing locally accessible data resources of a corresponding data zone  
23. (New) The computer program product of claim 12 wherein at least one of the additional ones of the plurality of distributed processing nodes is selected based at least in part on proximity of said at least one additional processing node to a corresponding one of the beacon entities.  
24. (New) The apparatus of claim 16 wherein the plurality of beacon entities comprise respective participants in a beacon network.  
25. (New) The apparatus of claim 16 wherein the plurality of beacon entities comprise respective geographically-distributed regional data centers each configured to perform analytics processing utilizing locally accessible data resources of a corresponding data zone.  
26. (New) The apparatus of claim 16 wherein at least one of the additional ones of the plurality of distributed processing nodes is selected based at least in part on proximity of said at least one additional processing node to a corresponding one of the beacon entities.

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-4, 6, 8-12, 14, 16, 18, 20-26 is/are allowed.
Claim(s) 5, 7, 13, 15, 17 & 19 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 1/26/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 12 & 16.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “initiating a first application in a first one of a plurality of distributed processing nodes, wherein the plurality of distributed processing nodes comprise a plurality of clusters associated with respective data zones, each of the clusters processing operations utilizing local data resources locally accessible within its corresponding data zone; determining a plurality of data resources to be utilized by at least a portion of the first application, which comprising at least one data resource that is not locally accessible within a first data zone associated with the first distributed processing node; responsive to initiation of the first application, identifying a plurality of beacon entities to be contacted to determine additional ones of the plurality of distributed processing nodes having associated data zones which include the at least one data resource not locally accessible within the first data zone associated with the first distributed processing node; accessing a distributed catalog service to identify at least a subset of the plurality of beacon entities to be contacted in conjunction with execution of at least a portion of the first application; for each of at least the subset of the identified beacon entities, initiating an additional application in an additional one of the plurality of distributed processing nodes, wherein each of the beacon entities is configured to perform processing operations associated with at least one of the first and one or more additional applications utilizing data resources locally accessible within a corresponding data zone; aggregating first and one or more additional processing results from the first and one or more additional processing nodes, wherein the aggregated processing results at least partially conceal identifying information of the first and one or more additional processing nodes providing the first and one or more additional processing results; and providing the aggregated processing results to a client; wherein the distributed catalog service is configured to store metadata characterizing the beacon entities, further configured for organization, based at least in part on the stored metadata characterizing the beacon entities, into a plurality of virtual beacon networks for use in processing respective different types of beacon queries” as set forth in independent claim(s) 1, 12 & 16 and in light of applicant’s argument(s) filed 1/26/21.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449